Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed October 31st, 2022 has been entered. Claims 1-6 and 8-21 remain pending in the application. 
Claim Objections
Claim 21 is objected to because of the following informalities: 
In claim 21 para 5 lines 3-4, “…two front floatation balloon arranged…” should read “…two front floatation balloons arranged…”.  
In claim 21 para 5 lines 4-5, “…two rear floatation balloon arranged…” should read “…two rear floatation balloons arranged…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 9-10, 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2014/0061367) in view of Cacciaguerra (US 2014/0319265).
	Regarding claims 1 and 16, Fink et al. ‘367 teaches (figures 4-5) a compound helicopter (1) with at least one main rotor (11) and a fuselage (2) that extends along a longitudinal axis from a front fuselage section to a rear fuselage section (Para 0066), the compound helicopter comprising:
	at least a first braced wing in joined-wing configuration and a second braced wing in joined-wing configuration, wherein the first braced wing comprise a first upper wing (19) and a first lower wing (18) which are interconnected in a first interconnection region (22), and wherein the second braced wing comprises a second upper wing (19) and a second lower wing (18) which are interconnected in a second interconnection region (22) (Para 0067, 0075; there are two braced wings one on either side of the fuselage),
	but it is silent about an emergency floatation system with main flotation balloons and lateral flotation balloons, wherein the main floatation balloons comprise at least one front floatation balloon that is arranged in the front fuselage section and at least one rear floatation balloon that is arranged in the rear fuselage section, and wherein the lateral floatation balloons comprise at least one first lateral floatation balloon that is mounted to the first lower wing and arranged close/adjacent to the first interconnection region and at least one second lateral floatation balloon that is mounted to the second lower wing and arranged close/adjacent to the second interconnection regions.
Cacciaguerra ‘265 teaches (figures 2-7c) a hybrid helicopter (20) provided with an emergency buoyancy system (10) comprising two main inflatable bags (11, 11’) arranged on the front and rear bottom portions of the fuselage (21) together with a respective secondary /lateral inflatable bag (12, 12’) arranged under each half wing (12, 12’) (Para 0085, 0089). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fink et al. ‘367 to incorporate the teachings of Cacciaguerra ‘265 to configure an emergency flotation system as claimed above (mounting of lateral flotation balloons/inflatable bags to either upper or lower wing is a design choice). One of ordinary skill in art would recognize that doing so would  avoid or minimize contact between a rotating element of an aircraft and the surface of the water while ditching (Para 0021).
Regarding claims 2 and 17, modified Fink et al. ‘367 teaches (figures 4-5) the compound helicopter (1) wherein the front fuselage section is located along the longitudinal axis ahead of the first braced wing and the second braced wing, and wherein the rear fuselage section is located along the longitudinal axis behind the first braced wing and the second braced wing (clearly seen in figures  4-5).
Regarding claims 3 and 18, modified Fink et al. ‘367 teaches (figures 4-5) the compound helicopter (1) wherein the at least on front flotation balloon/inflatable bag (11) is mounted in the front fuselage section at a fuselage bottom border such that the at least one front floatation balloon extends in inflated state at least essentially away from the fuselage along a transversal axis of the fuselage (clearly seen in figures 2-7c (Cacciaguerra ‘265); the inflatable bags/balloons inflates away from the fuselage in both longitudinal and traversal axis)
Regarding claims 4 and 19, modified Fink et al. ‘367 teaches (figures 4-5) the compound helicopter (1) wherein the at least one rear flotation balloon/inflatable bag (11’) is mounted in the rear fuselage section at a fuselage bottom border such that the at least one rear flotation balloon extends in inflated state at least essentially away from the fuselage along a transversal axis of the fuselage (clearly seen in figures 2-7c (Cacciaguerra ‘265); the inflatable bags/balloons inflates away from the fuselage in both longitudinal and traversal axis).
Regarding claim 5, modified Fink et al. ‘367 teaches (figures 4-5) the compound helicopter (1) but it is silent about the emergency flotation system comprising associated wing buoyancy volumes which are arranged inside of the first and second lower wing.
However, Fink et al. ‘367 discloses a prior art (GB 895590) comprising an aircraft for vertical take-off and landing with a rotor and two wings wherein fuel tanks at the outer ends of wing portions act as side floats when the aircraft lands or rests on water (Para 0021). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fink et al. ‘367 to incorporate the teachings of disclosed prior art  (GB 895590) to configure the emergency flotation system further comprising associated wing buoyance volumes which are arranged inside of the first and second lower wing. One of ordinary skill in art would recognize that doing so would enhance the buoyance property of the compound helicopter.
 Regarding claim 6, modified Fink et al. ‘367 teaches (figures 4-5) the compound helicopter (1) wherein the at least one first lateral flotation balloon is mounted to the first lower wing and deployed toward the first upper wing in inflated state, or mounted  to the first upper wing and deployed toward the first lower wing in inflated state, and wherein the at least one second lateral floatation balloon is mounted to the second lower wing and deployed toward the second upper wing in inflated state or mounted to the second upper wing and deployed toward the second lower wing in inflated state (mounting of lateral flotation balloons/inflatable bags to either upper or lower wing is a design choice, and thus, can be mounted to either to upper or lower wing; the inflatable bags inflates in 3D towards the other wing).
Regarding claim 9, modified Fink et al. ‘367 teaches (figures 4-5) the compound helicopter (1) wherein a first lateral nacelle is mounted to the first interconnection region, wherein a second lateral nacelle is mounted to the second interconnection region, wherein a first propeller is mounted to the first lateral nacelle, and wherein a second propeller is mounted to the second lateral nacelle (clearly seen in figures 4-5).
Regarding claim 10, modified Fink et al. ‘367 teaches (figures 4-5) the compound helicopter (1) wherein the at least one first lateral floatation balloon is mounted to the first lateral nacelle, and wherein the at least one second lateral floatation balloon is mounted to the second lateral nacelle (nacelle forms the part of wings thus lateral flotation balloons are mounted to lateral nacelles).
Regarding claim 14, modified Fink et al. ‘367 teaches (figures 4-5) the compound helicopter (1) wherein the at least one first lateral floatation balloon  and the at least one second lateral floatation balloon are held in inflated state in a predetermined position relative to the first braced wing and the second braced wing (clearly seen in figures 4-5).
Regarding claim 20, modified Fink et al. ‘367 teaches (figures 4-5) the compound helicopter (1) wherein the first lateral flotation balloon is mounted to the first lower wing and deployed toward the first upper wing in inflated state, or mounted  to the first upper wing and deployed toward the first lower wing in inflated state, and wherein the second lateral floatation balloon is mounted to the second lower wing and deployed toward the second upper wing in inflated state or mounted to the second upper wing and deployed toward the second lower wing in inflated state (mounting of lateral flotation balloons/inflatable bags to either upper or lower wing is a design choice, and thus, can be mounted to either to upper or lower wing; the inflatable bags inflates in 3D towards the other wing)
but it is silent about the emergency flotation system comprising associated wing buoyancy volumes which are arranged inside of the first and second lower wing.
However, Fink et al. ‘367 discloses a prior art (GB 895590) comprising an aircraft for vertical take-off and landing with a rotor and two wings wherein fuel tanks at the outer ends of wing portions act as side floats when the aircraft lands or rests on water (Para 0021). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fink et al. ‘367 to incorporate the teachings of disclosed prior art  (GB 895590) to configure the emergency flotation system further comprising associated wing buoyance volumes which are arranged inside of the first and second lower wing. One of ordinary skill in art would recognize that doing so would enhance the buoyance property of the compound helicopter.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2014/0061367) and Cacciaguerra (US 2014/0319265) as applied to claim 1 above, and further in view of Volny et al. (US 2018/0134398).
Regarding claim 8, modified Fink et al. ‘367 teaches (figures 4-5) the compound helicopter (1) of claim 1 but it is silent about the at least one first lateral flotation balloon is stored in uninflated state in a first jettisonable container unit that is mounted to and jettisonable from the first lower wing, and wherein the at least one second lateral floatation balloon is stored in uninflated state in a second jettisonable container unit that is mounted to and jettisonable from the second lower wing.
Volny et al. ‘398 teaches (figures 1-5) an aircraft (100) with an inflatable component (220) of an aircraft evacuation assembly (108) wherein the inflatable component is in a condensed form when stored in a predeployed, preinflated state and in the event of emergency or other evacuation event, the evacuation assembly jettison the blowout panel (110) and deploy the inflatable component (220) (Para 0022-0024; the evacuation assembly is stored in a jettisonable container as the deployment of evacuation assembly jettison the blowout panel (part of a container)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fink et al. ‘367 to incorporate the teachings of Volny et al. ‘398 to configure the compound helicopter as claimed (mounting of jettisonable container unit carrying lateral flotation balloons/inflatable bags to either upper or lower wing is a design choice). One of ordinary skill in art would recognize that doing so would store the floatation balloon compactly when not in use.
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2014/0061367) and Cacciaguerra (US 2014/0319265) as applied to claim 10 above, and further in view of Volny et al. (US 2018/0134398).
Regarding claim 11, modified Fink et al. ‘367 teaches (figures 4-5) the compound helicopter (1) of claim 10 but it is silent about the at least one first lateral floatation balloon is stored in uninflated state in a first jettisonable container unit that is mounted to, or integrated into, the first lateral nacelle, and wherein the at least one second lateral floatation balloon is stored in uninflated state in a second jettisonable container unit that is mounted to or integrated into, the second lateral nacelle.
Volny et al. ‘398 teaches (figures 1-5) an aircraft (100) with an inflatable component (220) of an aircraft evacuation assembly (108) wherein the inflatable component is in a condensed form when stored in a predeployed, preinflated state and in the event of emergency or other evacuation event, the evacuation assembly jettison the blowout panel (110) and deploy the inflatable component (220) (Para 0022-0024; the evacuation assembly is stored in a jettisonable container as the deployment of evacuation assembly jettison the blowout panel (part of a container)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fink et al. ‘367 to incorporate the teachings of Volny et al. ‘398 to configure the compound helicopter as claimed. One of ordinary skill in art would recognize that doing so would store the floatation balloon compactly when not in use.
Regarding claim 12, modified Fink et al. ‘367 teaches (figures 4-5) the compound helicopter (1) wherein the first jettisonable container unit is arranged below the first lateral nacelle, and wherein the second jettisonable container unit is arranged below the second lateral nacelle (figure 5 (Cacciaguerra ‘265) clearly shows lateral inflatable bags (12,12’) arranged under each half wing (23, 23’).
Regarding claim 13, modified Fink et al. ‘367 teaches (figures 4-5) the compound helicopter (1) wherein the first (12) and second (13) propellers are pusher propellers, and wherein the first jettisonable container unit arranged along the longitudinal axis and wherein the second jettisonable container unit arranged along the longitudinal axis (Para 0068)
but it is silent about the first jettisonable container unit arranged along the longitudinal axis ahead of the first propeller and the first lateral nacelle, and wherein the second jettisonable container unit arranged along the longitudinal axis ahead of the second propeller and the second lateral nacelle. However, it would have been obvious to one of ordinary skill in the art to have arranged the first and second jettisonable containers as claimed. One of ordinary skill in art would recognize that doing so would ensure safety of floatation system during and after deployment.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2014/0061367) and Cacciaguerra (US 2014/0319265) as applied to claim 1 above, and further in view of Uhlig et al. (US 2019/0077497).
Regarding claim 15, modified Fink et al. ‘367 teaches (figures 4-5) the compound helicopter (1) wherein the fuselage is connected to a tail boom (3) (Para 0066) but it is silent about the emergency floatation system further comprising an associated tail boom buoyancy volume that is arranged inside of the tail boom.  
Uhlig et al. ‘497 teaches (figures 1a-1b) an aircraft (100) comprising tail boom (106) configured as airtight hollow structures to provide buoyancy to the aircraft (100) in water) (Para 0056)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fink et al. ‘ to incorporate the teachings of Uhlig et al. ‘497 to configure the emergency flotation system as claimed. One of ordinary skill in art would recognize that doing so would enhance the buoyance property of the compound helicopter.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2014/0061367) in view of Cacciaguerra (US 2014/0319265) and Delorma et al. (US 2018/0346105).
	Regarding claim 21, Fink et al. ‘367 teaches (figures 4-5) a compound helicopter (1) comprising:
a main rotor (11);
a fuselage (2) that extends along a longitudinal axis from a front fuselage section to a rear fuselage section (Para 0066);
a first braced wing in joined-wing configuration comprising a first upper wing (19) and a first lower wing (18) interconnected in a first interconnection region (22) (Para 0067, 0075; there are two braced wings one on either side of the fuselage) 
a second braced wing in joined-wing configuration comprising a second upper wing (19) and a second lower wing (18) interconnected in a second interconnection region (22) (Para 0067, 0075; there are two braced wings one on either side of the fuselage),
	but it is silent about an emergency floatation system comprising fuselage flotation balloons and wing flotation balloons, wherein the fuselage floatation balloons comprise two front floatation balloons arranged in the front fuselage section and two rear floatation balloons arranged in the rear fuselage section, and wherein the wing floatation balloons comprise at least one first lateral floatation balloon mounted to the first lower wing adjacent to the first interconnection region and at least one second lateral floatation balloon that is mounted to the second lower wing adjacent to the second interconnection regions.
Cacciaguerra ‘265 teaches (figures 2-7c) a hybrid helicopter (20) provided with an emergency buoyancy system (10) comprising two main inflatable bags (11, 11’) arranged on the front and rear bottom portions of the fuselage (21) together with a respective secondary inflatable bag (12, 12’) arranged under each half wing (12, 12’) (Para 0085, 0089). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fink et al. ‘367 to incorporate the teachings of Cacciaguerra ‘265 to configure an emergency floatation system comprising fuselage flotation balloons/ main inflatable bags (11, 11’) and wing flotation balloons/ secondary inflatable bag (12, 12’), and wherein the wing floatation balloons comprise at least one first lateral floatation balloon mounted to the first lower wing adjacent to the first interconnection region and at least one second lateral floatation balloon that is mounted to the second lower wing adjacent to the second interconnection regions (mounting of lateral flotation balloons/inflatable bags to either upper or lower wing is a design choice). One of ordinary skill in art would recognize that doing so would  avoid or minimize contact between a rotating element of an aircraft and the surface of the water while ditching (Para 0021).
	Modified Fink et al. ‘367  is silent about the fuselage floatation balloons comprise two front floatation balloons arranged in the front fuselage section and two rear floatation balloons arranged in the rear fuselage section.
However, Delorme et al. ‘105 teaches (figure 5) an aircraft buoyancy system (20)  provided with a plurality of floats (25, 30) wherein a pair of front float units comprises a left front float unit (37), and a right front float unit (38), and a pair  (42) of rear float units comprises a left rear float unit (41) and a right rear float unit (40) (Para 0092-0093, 0143-0144). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified further modified Fink et al. ‘368 to incorporate the teachings of Delorme et al.  ‘105 to configure the fuselage floatation balloons comprise two front floatation balloons arranged in the front fuselage section and two rear floatation balloons arranged in the rear fuselage section (pairs of front and rear float units are the fuselage floatation balloons). One of ordinary skill in art would recognize that doing so would enhance safety by incorporating multiple balloons/ float units.
Response to Arguments
Applicant's arguments filed October 31st, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument regarding the modification of Fink et al. ‘368 with teachings of Cacciaguerra ‘265, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The motivation, as explained in the rejection above, to modifying Fink et al. ‘368 to incorporate teaching of Cacciaguerra ’265 is to avoid or minimize contact between a rotating element of an aircraft and the surface of the water while ditching (Cacciaguerra ‘265, Para 0021). Also, the embodiment figures 4-5 of Fink et al. ‘368 is being considered and not the embodiment figures 1-3 as applicant is referring to in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642